The Honorable Bobby Wood State Representative 2806 Harrisburg Road Jonesboro, Arkansas 72401-8789
Dear Representative Wood:
This is in response to your request for an opinion on Section 4 of Act 799 of 1987, pertaining to volunteer deputy voter registrars. That provision, codified at A.C.A. § 7-4-204(a) (Repl. 1993) states:
  Subject to the limitations of § 7-4-201(a), (b), (c)(1), and (d), the permanent voter registrars shall not refuse any lawful request for appointment as a deputy voter registrar by a qualified person except a person of known mental incapacity, of violent temperament, or who has been convicted of a felony involving voter irregularities.
The questions you pose are as follows:
  (1) Does this mean that the county clerk or permanent registrar must deputize any qualified person that should come into the office and request to be deputized, even though the permanent registrar has more than three (3) deputy registrars in each Justice of Peace District?
  (2) Can the permanent registrar limit the amount of deputy registrars to any one organization? For example, if there are eight (8) churches of the same denomination in the same city that have deputy registrars, can the permanent registrar limit each of these churches to three (3) deputy registrars?
In my opinion, the answer to your first question is "no." As you suggest, § 7-4-204(a) must be read in light of the specified limitations set forth in § 7-4-201. Of relevance, here, is §7-4-201(c)(1), which provides: "Except as provided in subdivision (c)(2) of this section, no permanent voter registrar shall be required to appoint more than three (3) volunteer deputy voter registrars for every two thousand (2,000) persons in each justice of the peace district." Since § 7-4-204(a) specifically states that it is subject to the above limitation, a permanent registrar would be under no obligation to honor additional requests for appointment, once at least three persons have been appointed for every 2000 persons in the district.
Under the same reasoning, the answer to your second question is "yes." In accordance with § 7-4-201(c)(1), three (3) is the maximum number of volunteer deputy registrars that a permanent registrar can be required to appoint, per 2000 people in each justice of the peace district. As long as this condition is satisfied, a permanent registrar would be within his or her right to limit each church or organization to three deputy registrars.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh